The jury having specially found that the falling of the platform which caused the injury was due to a defective timber which was not sufficiently strengthened when repaired, the alleged error in charging the jury that it was the duty of the defendant to furnish a safe place to work is immaterial.
The case presented by the pleadings and the evidence is governed by Section 4238o, Revised Statutes, and the doctrine of fellow-servant does not apply.
The alleged error in overruling the objection to the question at page 95 could not be prejudicial because the witness answered, “I -don’t know,” then proceeded to state certain relevant facts that he did know.
The special findings of the jury and the fact that the president of the defendant company had actual knowledge of the defective 'condition of the platform are conclusive on the question of defendant’s negligence, and as young Coleman was not required to inspect the platform before resuming work he was not guilty' of negligence. Hence, the alleged error in the charge at page 288 of the bill of exceptions was not prejudicial; and for the same reason the charge concerning the duty of the master to furnish safe material was not prejudicial.
Other errors are assigned, but we find none that requires a reversal of the judgment. It will be affirmed.